Citation Nr: 1817540	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-33 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for syringomyelia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1986 to August 1989 and January 1990 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2017, the Veteran presented sworn testimony during a video-conference hearing, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's syringomyelia is related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for syringomyelia have been met. 38 U.S.C. § 1110, 1131 5107; 38 C.F.R § 3.102, 3.303 (2017).






	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has a current diagnosis of syringomyelia, which is a cystic degeneration of the spinal cord.  Service connection for migraine headaches has been in effect since February 1997, which is the day following his release from service.  The RO essentially determined that the service treatment records documented a three-year history of migraine headaches.  In a statement dated August 2015, a VA neurologist stated that headaches are a common symptom of syringomyelia.  The opinion explains that syringomyelia-type headaches are "frequently diagnosed as migraine and appears to have existed while he [the Veteran] was in the Service."  While admittedly stated in an unartful manner, the Board interprets the physician's statement as a finding that the initial manifestations of the Veteran's syringomyelia were demonstrated by the in-service (and service connected) migraine headache complaints.

Also of record is an August 2013 examiner's statement that the Veteran's migraines were exacerbated by the Veteran's spinal cord condition, syringomyelia.  The Board construes this to be another opinion identifying migraine-like headaches as a symptom of syringomyelia. 

The Board acknowledges the September 2011 VA examiner opined that the Veteran's syringomyelia was less likely than not caused by service.  However, in light of the favorable opinions addressed above, which are of at least equal probative value, the details of the 2011 examination will not be discussed in detail.  

In light of the VA neurologist opinion, and the August 2013 examination, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current syringomyelia is related to his military service.  See 38 C.F.R. § 3.303.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for syringomyelia is granted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Service connection for syringomyelia is warranted.



ORDER

Entitlement to service connection for syringomyelia is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


